Citation Nr: 1519830	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  12-26 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a low back disability, including as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1979 to April 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Houston, Texas RO.  In March 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing, additional evidence was submitted with a waiver of AOJ consideration.

The issues of service connection for a right ankle disability and a low back disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed February 2006 rating decision denied the Veteran service connection for a right knee disability, based essentially on a finding that such disability was not shown to be related to his service/injury therein. 

2.  Evidence received since February 2006 is either cumulative or does not tend to relate a current right knee disability to the Veteran's service; it does not relate to an unestablished fact necessary to substantiate a claim of service connection for right knee disability, and does not raise a reasonable possibility of substantiating such claim.




CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for a right knee disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a)(2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014), and Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.  By correspondence dated in September 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.   The September 2009 correspondence provided the specific Kent-compliant notice required in claims to reopen; it advised him of the bases for the previous denial of the claim, and what type of evidence would be new and material (as well as what was needed to substantiate the underlying claim of service connection).  A notice deficiency is not alleged.  

Notably, during the March 2015 videoconference hearing, the undersigned advised the Veteran of the basis for the prior denial of the claim, and what is still needed to reopen the claim (evidence of a nexus between his right knee disability and his service); his testimony reflects that he is aware of what is needed to reopen the claim.  A deficiency in the conduct of the hearing is not alleged.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Notably, in a claim to reopen the duty to assist by arranging for an examination or securing a medical opinion does not arise unless the claim in fact is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.
Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claims.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

An unappealed February 2006 rating decision denied the Veteran service connection for a right knee disability, based essentially on findings that the service records showed no evidence of treatment for a knee condition during service, service separation examination was negative for a knee condition, and there was no evidence that a knee disability occurred in or was caused by service.  No new and material evidence was submitted within one year following the decision.

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. §§ 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
  
A disorder first diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within a specified period of time following discharge (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The evidence of record at the time of the February 2006 rating decision included the Veteran's STRs, VA treatment records, and lay statements from the Veteran.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of a right knee disability.  On February 1981 service separation examination, the lower extremities were normal on clinical evaluation; in a March 1981 report of medical history, the Veteran denied any history of arthritis, rheumatism, or bursitis; bone, joint or other deformity; lameness; or trick or locked knee.

Evidence received since the February 2006 rating decision includes VA treatment records, and lay statements and testimony from the Veteran.

On November 2010 and November 2011 VA treatment, the Veteran complained of right knee pain; he contended that he hurt his knee while in the Army doing a drill.

At the March 2015 videoconference Board hearing, the Veteran testified that he was doing physical training in the sand trap when a young man tried to throw him down; he tried to brace himself to resist but the other man beat him, and in the process he injured his knee and his back.  He testified that he first sought VA treatment for the knee in 2008, as over-the-counter medication was no longer helping.  He testified that no doctors had related his knee disability to an injury in service.

Because service connection for a right knee disability was previously denied based on a finding that such disability was not shown to be related to the Veteran's service, for evidence to be new and material in this matter, it would have to tend to show that the Veteran has a right knee disability that is related to his service (or manifested within a presumptive period as a chronic disease of arthritis).

The Veteran's additional lay statements and hearing testimony describing injuries in service are cumulative, and not new, evidence; he reported such injuries in his initial claim seeking service connection for a right knee disability.  His reports of continuing complaints postservice likewise are cumulative and not new evidence.  To the extent that he may be seeking to relate (by his own assertions to the effect) his current right knee disability to a remote injury in service in the absence of continuity of symptoms postservice, such assertions are not competent (and not material) evidence, as he is a layperson, and is not shown to have the requisite expertise to provide an opinion on what is essentially a medical question.

While the treatment records added to the record since the February 2006 rating decision are new evidence in the sense that they were not considered in that decision, they are not material evidence.  They show he has a right knee disability, and do not tend to show that such disability is related to service/was incurred or aggravated therein.  

In fact no additional evidence received since the February 2006 rating decision is new and competent evidence that tends to relate a right knee disability to the Veteran's service.  Therefore, the additional evidence received since February 2006 does not address the unestablished fact necessary to substantiate the claim of service connection for right knee disability; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, the claim may not be reopened.


ORDER

The appeal to reopen a claim of service connection for a right knee disability is denied.





REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159.

On July 2012 VA examination, the Veteran was noted to have sprained his right ankle in service in September 1979; he reported that it was ace wrapped but the pain had returned.  The examiner opined that the Veteran's right ankle condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner opined that the ankle sprain in 1979 had healed with no residual problems or symptoms, and that the current ankle strain is unrelated to the strain in service in 1979.

At the March 2015 videoconference Board hearing, the Veteran testified that when he injured his ankle in 1979, he was given medication and put on light duty for one or two weeks, and continued to use over-the-counter medication after the ten day supply of prescription medication ran out.  He submitted a photograph that shows him wearing a bandage around his ankle in service; the photograph appears to reflect that he sustained a right ankle injury in service.  The Board finds that, based on the new evidence suggesting the Veteran sustained a significant right ankle injury in service, a clarifying advisory medical opinion is needed.  

A review of the record also found that the Veteran injured his low back in December 2011, and he submitted a Texas Workers' Compensation Work Status Report.  He was seen at Nova Medical Centers - East; the work injury diagnoses included bilateral displacement of lumbar intervertebral disc without myelopathy and bilateral lumbar sprain.  The evaluating physician allowed the Veteran to return to work without restrictions as of January 3, 2012.  At the March 2015 videoconference Board hearing, the Veteran testified that pursuant to a Workers' Compensation claim, he was placed on light duty, but he did not receive a Workers' Compensation award.

There is no indication that the AOJ attempted to obtain the records underlying the Veteran's Workers' Compensation claim, to include private treatment records from Nova Medical Centers - East.  Records of treatment for a disability for which service connection is sought may contain information pertinent to the service connection claim, and must be secured.

The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence (to include identifying information and releases for VA to obtain private records) requested in connection with a claim for VA benefits is not received within a year following the request, the claim is to be considered abandoned.

Finally, updated records of all pertinent VA treatment the Veteran has received are evidence constructively of record that must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of all outstanding (any not already associated with the claims file) clinical records of VA treatment the Veteran received for low back and right ankle disabilities.  The AOJ should also ask the Veteran to identify all providers of private evaluation and/or treatment he has received for a low back disability, and to provide authorizations for VA to secure the complete clinical records of all such treatment and evaluations, specifically including all records of his treatment from Nova Medical Centers - East.  The AOJ should secure for association with the record the complete clinical records outstanding from all providers identified.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the likely etiology for his current right ankle disability (specifically whether it is related to his service/injury therein).  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination/interview of the Veteran, the examiner must offer an opinion that responds to the following: 

What is the most likely etiology for the Veteran's right ankle disability?  Specifically, is any current right ankle disability found at least as likely as not (a 50 % or better probability) related to his service/injuries sustained therein?   The examiner must provide rationale for the opinion.

3.  The AOJ should then review the record and readjudicate the remaining claims (service connection for a low back disability following any additional development suggested by records received pursuant to the request in #1, above).  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


